DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species A without traverse in the reply filed 17 August 2022 is acknowledged.  The claims under examination are 1-4, 7-11, 13, 14 and 16.  Claims 5, 6, 12 and 15 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitations, “preliminary learning unit” in claim 10 and “recording unit” in claims 13 and 16 and any depending therefrom, have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs for means-plus-function limitations of MPEP § 2181 (i.e., the preliminary learning unit is linked with the function of performing “main learning” and the recording unit is linked with the functions of recording and acquiring a “similar” image group and a target image group).
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 10, 13 and 16 and any depending therefore have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: the recording unit corresponds to the flash memory, ROM, or RAM in [0027] (paragraph as numbered in applicant’s pre-grant publication, US 2019/0117167).  No sufficiently definite structure is disclosed for the preliminary learning unit as it is described exclusively in terms of the functions it performs without identifying specific hardware.  See, for example, [0032], [0037], [0040] and unit 61 of Fig. 1.
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
            For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 10 is objected to because “the preliminary learning unit” lacks antecedent basis.  Appropriate correction to provide proper antecedent basis for each limitation claimed is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 10 recites a “preliminary learning unit” which invokes 35 U.S.C. 112(f) according to the analysis set forth above.  No corresponding sufficiently definite structure is disclosed for this element as it is described exclusively in terms of the functions it performs without identifying specific hardware.  See, for example, [0032], [0037], [0040] and unit 61 of Fig. 1 (paragraphs as numbered in applicant’s pre-grant publication, US 2019/0117167).  Applicant therefore lacks written description of the structure(s) intended to be used to accomplish the associated function(s).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-11, 13, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Independent claims 1, 10, 11, 13, 14 and 16 each refer to “main learning” and “preliminary learning” but it is unclear how “main learning” and “preliminary learning” are considered to be different.  Additionally, it is unclear what “result” of preliminary learning the main learning is “based on.”  Applicant’s specification does not elaborate these features.  For these reason, the metes and bounds of the subject matter sought to be patented are indeterminate.
Additionally, dependent claim 9 refers to “basic learning.”  It is unclear how “basic learning” differs from either “preliminary learning” or “main learning” cited above from the parent claim for the same reasons identified with respect to the parent claim.  It is additionally unclear how the preliminary learning is “based on” a result of basic learning, also recited in claim 9, since preliminary learning is based on a “similar” image group and basic learning based on a “dissimilar” image group.  It appears that because preliminary learning and basic learning are based on different information, the result of basic learning would be independent of the result of preliminary learning.
Independent claims 1, 10, 11, 13, 14 and 16 additionally recite “to be classified” and/or “to be learned” at two or three occurrences in each.  It is unclear if the processor of the system positively requires performing classification and learning.  Similarly, it is unclear if the method claims positively require performing classification and learning in order to be infringed.  For these reasons, the claims are indefinite.
Independent claims 1, 10, 11, 13, 14 and 16 each additionally refer to “a similar image group” and “similar in at least one” characteristic.  Claims 3, 4, 8, 9 also recite this language.  The concept of being “similar” is subjective and there is no standard disclosed for ascertaining the scope of the claim.  See MPEP § 2173.05(b), subsection IV.  It is therefore unclear what applicant considers similar and to what extent the image group claimed must be similar with regard to the characteristic.  
Independent claims 1, 10, 11, 13, 14 and 16 each additionally refer to “an imaging system of a device that captures the target image group” but this is attributed to the processor for each of apparatus claims 1 and 10 or to “outputting a result” for method claim 11 and computer-readable medium claim 14 or to “performing preliminary learning” of method claim 13 and computer-readable medium claim 16.  It is unclear whether the imaging system is positively required by the claim(s) or whether it is merely intended to be used with the processor or computer-implemented functions.  If it is intended to be used as data for classifying or learning, it is unclear how the imaging system alone would permit classification of an image, which is encompassed by the claimed “at least one of [...].”  It seems that at least the shape of the object or a tissue structure also recited as “at least one of [...]” with the imaging system would be needed for training in order to effectively make a classification.  
Independent claim 10 recites a “preliminary learning unit” which invokes 35 U.S.C. 112(f) according to the analysis set forth above.  No corresponding sufficiently definite structure is disclosed for this element as it is described exclusively in terms of the functions it performs without identifying specific hardware.  See, for example, [0032], [0037], [0040] and unit 61 of Fig. 1 (paragraphs as numbered in applicant’s pre-grant publication, US 2019/0117167).  It is therefore unclear what specific structure(s) applicant intends to use to accomplish the associated function(s).
Claims 4 and 8 each refer to a “mimic organ” which is not art-accepted phrasing.  The disclosure does not clarify what is intended by a “mimic organ” and therefore it is unclear what constitutes either of a “mimic organ image group” or a “mimic organ that mimics the tubular structure.”  Specifically, the organs that applicant considers to mimic the tubular structure are unclear.
Claim 8 additionally recites that the “mimic organ” functions to “mimic[] a predetermined organ by the imaging system of the endoscope” that is “identical to the target image group.”  First, it is unclear how the act of mimicking is “by the imaging system of the endoscope.”  It is further unclear what is considered to be “identical” (e.g., it is unclear whether applicant intends that the organ depicted in the target image group is identical to the mimic organ).  For these reasons, the claim language is indefinite.
Claims 7 and 8 set forth that the imaging system “is an imaging system of an endoscope” or “the imaging system of the endoscope,” respectively.  It is unclear how the imaging system and the endoscope are embodied as different elements.  As best understood, the imaging system is itself the endoscope absent differentiation in the disclosure.
Claim 9 recites “a dissimilar image group.”  The concept of being “dissimilar” is subjective and there is no standard disclosed for ascertaining the scope of the claim.  See MPEP § 2173.05(b), subsection IV.  It is therefore unclear what applicant considers dissimilar and to what extent the image group claimed must be dissimilar or with regard to what metric.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-11, 13, 14 and 16 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of mental processes without significantly more.
The cited claims recite the following abstract ideas: 
		(1) “output[] a result of classifying a image group [...] based on a result of 
main learning performed based on a result of preliminary learning 
and a target image group to be learned” (claims 1, 11, 14);

		(2) “perform[] preliminary learning” / “preliminary learning being 
performed based on a similar image group similar in at least one of characteristics of a shape of an object [...], a tissue structure of an object [...], and at an imaging system of a device that captures the target image group” (claims 1, 10, 11, 13, 14, 16);

(3) “preliminary learning is performed based on a result of basic learning and the similar image group” (claim 9);

(4) “basic learning being performed based on a dissimilar image group different from the target image group” (claim 9);

(5) “perform main learning based on a preliminary learning result”] and “the target image group”  (claim 10, 13, 16).
	
The cited limitations, under their broadest reasonable interpretation, cover performance in the mind in that nothing recited precludes them from being practically performed in the mind, or with the assistance of basic physical aids.  See MPEP § 2106.04(a)(2)(III)(B).  In this case, the functions or steps of outputting a result of classifying (mental process 1) encompasses communicating a result determined mentally through judgment and/or specialized experience; the functions or steps of learning (either preliminary, main, or basic as in mental processes 1-5) encompass mental acts of gathering information and generalizing or categorizing information to develop specialized experience, and identifying what the learning is “based on” results (mental processes 1-5) does not modify the learning limitations such that they could not practically be performed in the mind.  
The judicial exceptions are not integrated into a practical application as determined by precedent and defined in MPEP § 2106.  While apparatus claims 1, 10, 14 and 16 are associated with a processor and/or memory and/or computer-readable recording media and/or a “unit” which is construed in view of its indefiniteness (apparatus claims 10 and 16 and method claim 13), these each connote generic computer hardware and simply represent implementing the abstract ideas with a computer.  MPEP § 2106.05(f) notes that “using a computer as a tool to perform the abstract idea” is not sufficient to integrate a judicial exception into a practical application as interpreted by the court(s).  Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972) held that “simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle” and Intellectual Ventures LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) established that mental processes encompass acts which, absent anything beyond generic computer components, may be “performed by a human, mentally or with pen and paper.”  Intellectual Ventures additionally established that if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category of abstract ideas unless the claim cannot be practically performed in the mind.  As explained in the preceding paragraph, the functions and steps cited can be practically performed in the mind or with the aid of basic physical aids in the ways elaborated.
Further, the cited claims do not include additional elements which are sufficient to amount to significantly more than the abstract ideas identified.  As discussed above, the generic computer hardware merely indicates that a computer is used as a tool to perform the abstract ideas and the positive recitation of computer hardware does not represent significantly more.  Additionally, claiming the nature of the target object within the image group(s) as either a tubular structure or body lumen or a “mimic organ” (claims 2, 3, 4, 8) serves to specify the nature of the data used in executing the steps or functions encompassing mental processes, but this only generally links to a particular technological environment or field of use.  Additionally, that the image groups or what the images represent are different (claims 1, 3, 9, 10, 11, 13, 14, 16) and that learning is based on these different image groups does not preclude the learning from being performed as a mental step or steps and it does not represent significantly more than learning.  Specifying that the imaging system is an endoscope (claim 7) merely represents an intended field of use as the endoscope is not positively included as part of the image processing apparatus.  Even if the endoscope were part of the apparatus, it is not prescribed of sufficient detail to represent a particular machine and only would generally link to a particular technological environment which does not represent significantly more than the abstract ideas.  
In consideration of each of the relevant factors and the claim elements both individually and in combination, the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-11, 13, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burmer et al.  (US 2002/0186875).
Regarding claims 1, 10, 11, 13, 14 and 16, Burmer discloses apparatuses, learning devices, computer-readable media, and associated methods for image processing.  See “expert system and software method for image recognition” in at least the abstract which is inclusive of the image processing apparatus, learning device, and computer-readable media.  The system includes memory and a hardware processor, as in [0014], referencing a computer system and data storage.  The processor is configured to output a result of classifying an image group which is classified based on at least “main learning” and “preliminary learning” (i.e., it performs each of preliminary learning and main learning, as applicable to claims 10, 13 and 16).  See at least the abstract and [0005] in which the expert system classifies tissue types based on multiple neural networks.  The multiple neural networks or subnetworks, as in [0128], are each “trained on data that demonstrate significant effects specific to a different variance-mode.”  The training data of each subnetwork includes distinct sets of images, as in [0129].  See also published claim 6: “a first neural network trained using images known to have pixel data with a first characteristic [...] and a second neural network trained using images known to have pixel data associated with a second characteristic [...],” of which the first and second characteristic training image sets correspond to the “similar image group” and the “target image group,” respectively, which are different as they are tailored to different characteristics).  The training images are additionally understood to be different from the images which are classified or “to be classified” by the expert system.  
Further regarding claims 1, 10, 11, 13, 14 and 16, the cited first network is interpreted as a preliminary network and the cited second is interpreted as the main network.  The training images of at least the preliminary learning are “similar” with regard to at least a first characteristic associated with a tissue structure.  See tissue and structure recognition beginning at [0120].  Each network is optionally trained on “only one pattern,” as in [0124] citing Fig. 8.  The main learning and associated classification is interpreted to be “based on” a result of preliminary learning as well as its target image group (training images of a second characteristic) in that each of the subnetworks receive feedback from the outputs of the other subnetworks, as shown in Fig. 8, with subnetworks 61-63. 
Further regarding claims 10, 13 and 16, the computer system previously cited is interpreted to include associated “recording unit” and/or “preliminary learning unit” as best understood in view of indefinite limitations.  The computer system associated with the expert system includes a storage for training images, as in [0014] (i.e., a recording unit), and an associated network for preliminary learning as identified previously.
Regarding claims 2 and 3, the shape of the object for classification is optionally a tubular structure in the form of vascular tissue, as in published claim 80.  This means that at least one training group (“target image group”) is “obtained by capturing a lumen in a living body.”  The training “target image group” and training “similar image group” are optionally images captured of different sections of the vasculature (e.g., arterial or vein, as in Table 2).  See again [0124] with each network trained “on only one pattern” where venous tissue and arterial tissue are understood to have different characteristics given that they each are associated with distinct classifications.
Regarding claim 4, the “similar image group” is interpreted to represent a “mimic organ” as best understood in view of indefiniteness.  The “similar image group” (i.e., first characteristic training images) necessarily “mimic” some structural characteristic associated with an organ that is targeted for classification.
Regarding claim 7, the images are optionally endoscopic images, as in [0013] referencing an endoscopic microscope and in vivo images.
Regarding claim 8, “similar image group” is interpreted to represent a “mimic organ” as best understood in view of indefiniteness.  The “similar image group” (i.e., first characteristic training images) necessarily “mimic” some structural characteristic associated with an organ that is targeted for classification.  The “similar image group” (i.e., training images associated with a first characteristic) and “target image group” (i.e., training images associated with a second characteristic) are optionally identical with respect to the organ they target because the system accommodates each of the subnetworks classifying different features associated with the same anatomical structure (e.g., different artery characterizations in Table 2).
Regarding claim 9, an additional subnetwork (e.g., 61-63 in cited Fig. 8) is considered a “basic learning.”  The preliminary learning is interpreted to be performed “based on” a result of at least the subnetwork for “basic learning” in that the outputs are each provided as feedback to the other networks as shown in Fig. 8.  With each network being trained on “only one pattern,” as in cited [0124], the basic learning will be trained on a “dissimilar image group” which is different from the target image group (i.e., second characteristic training images) used for “main learning.”  The image group “to be classified” as claimed is also necessarily different from the “dissimilar” training images for at least some networks, including one regarded as the training images for the “basic learning,” as implied by accommodating an associative recognition of 0 in [0124] which indicates that the training images associated with the particular characteristics from which that network is trained are dissimilar to the classified images.  Each of “basic,” “preliminary,” and “main” learning networks correspond to each of subnetworks 61-63, with the first subnetwork considered the “preliminary” network, the second subnetwork considered the “main” network, and the third subnetwork considered the “basic” network.
.




Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Shiratani ‘800 relates to classifying organs within endoscopic images by “first learning” and “second learning.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793